DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/25/2021 and 06/05/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) are being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 11-16, 18, 19 and 21, in the reply filed on 11 August 2022 is acknowledged.
Claims 17, 20, 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (WO2012133367A1 – the US equivalent US-20140008115-A1 is referenced from hereon).
Claim 11: Sato discloses a process of manufacturing a laminate by coating (a) a conductive layer comprising carbon nanotubes and a resin on a substrate and (b) a resin protective layer above the conductive layer that has visible light transmittance properties – thus meeting the clear resin limitation (abs, ¶51-62, 68, Figs 1 and 4 with accompanying text). Further, Sato discloses L* <1.5, a*<1.5 and b*<1.5 and the optimization of the conductivity and optical characteristics (¶83-88, 139 and claim 5). 
Sato discloses the claimed invention but does not disclose the process with the claimed steps and features with enough specificity to anticipate the claimed invention. It is noted that the L*, b* and a* values are directed to a substrate characteristics prior to any lamination. Nevertheless, given that the Sato reference discloses each of the components, it would have been obvious to one of ordinary skill in the chemical engineering art at the time of the invention to utilize any of the taught components since the Sato reference teaches each one and is cognizant of the optimization of the optical properties. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. It is also noted that the fact that many steps and components are disclosed would not have made any of them less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  Here, the Sato reference discloses each of the claimed components and steps with the guidance of the optimization of the conductive and optical properties based on the same optical analysis and there is no evidence nor teaching that the selection of the claimed components would be repugnant to a skilled artisan.
Claims 12-15: Sato discloses 5-90% CNT with a diameter of 10 nm, a thickness of 250 nm to 50 microns for the conducting layer and 70 nm to 1 micron for the protective layer (abs, ¶51-62, 151-165 and examples). Sato discloses the claimed invention but does not explicitly disclose the claimed ranges and sizes. Given that the Sato reference discloses ranges and sizes that overlap with the presently claimed ranges and sizes, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught sizes and ranges, including those presently claimed, to obtain a suitable process and composition. It is also noted that, according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the structural variables with the benefit gain of enhancing the desired conductivity, coating and optical characteristics.
	Claim 16: Sato discloses a reflectance < 4% (¶88).
	Claim 19: Sato is open to additional conductive additive but does not require carbon black.
	Claim 21: Sato discloses additional base layers (¶87, Figs 1 and 4 with accompanying text).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 11 above, and further in view of Bhatt (cited in the IDS).
Sato discloses the claimed invention but does not disclose the carbon black additive. Sato discloses various carbon based conductive components such as pitch carbon fibers and carbon nanotubes and is open to mixing various conductive components (¶50). Bhatt discloses a conductive layer comprising carbon-based conductive particles such as a mixture of CNTs and 0-60% by wt. of carbon black to gain the benefit of optimizing the conductivity, density, viscosity, compound moisture absorption, dispersion quality, and/or superior smoothness (abs, ¶3-12 and 59-67). Given that the Sato and Bhatt references are both directed to a layer with conductive particles with the features of a mixture of CNTs and CBs taught by the Bhatt reference, it would have been obvious to one of ordinary skill in the art at the time of the invention to prepare the composition of Sato with the wt. % CBs as taught by the Bhatt reference. The resulting composition would provide the feature of enhancing the desired conductivity, density, viscosity, compound moisture absorption, dispersion quality, and/or superior smoothness. All the claimed components were known in the prior art and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention and there is no evidence nor teaching that the combination would be repugnant to a skilled artisan.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764